DISSENTING OPINION OP
JUSTICES HERNANDEZ AND EIGUERAS.
As to the facts set forth by the majority of the Justices of this Supreme Court we concur in the opinion upon which the judgment rendered December 15 of the year last past is based; but we are of the opinion that the resolution adopted by the Diputadón Provincial of this Island on November 2, 1886, ratifying the previous resolution of the provincial commission and associates of August 27 of the same year, constitutes the establishment of the right of servitude of use of the chapel involved in this suit, in favor of the Roman Catholic Apostolic Church in Porto Rico for the purpose of Divine worship, as alleged in the complaint.
Upon a careful examination of these resolutions we see that in the resolution adopted November 2,1886, that, notwithstanding the rights reserved by the Diputadón Provincial in the said chapel, it was not its intention to devote it to any use other than for public worship, and under this clause, which did not exist in the other resolution of the privincial commission and associates of the 27th of August of the same year, the diputación accepted the obligation, not to devote the chapel to any use other than Divine worship. Under this condition the chapel was destined by the Right Reverend Bishop of Porto Rico to Divine worship, and therefore the Diputación Provincial, and as its representative The People of Porto Rico, *465cannot alter or leave without effect that condition which has constituted the servitude of use claimed by the plaintiff.
That condition not only refers to the date upon which the resolution of November 2,1886, was adopted, inasmuch as the chapel, having been destined to public worship, it is clear that it could not be simultáneously destined to other uses, but it referred to future time, or what is the same thing, there was a stipulated condition not to destine the chapel in the future to any use other than to Divine worhip.
The reservation of rights contained in the two resolutions aforesaid is not incompatible with the existence of the servitude of use which the plaintiff claims to have in the chapel, because we agree with the majority of the Justices of this Supreme Court that such servitude is understood to be without prejudice to the rights of ownership, possession, and usufruct, inasmuch as the use of the thing is not incompatible with the right of ownership or possession on the part of its owner, and the powers granted by law to the user are less and much more restricted than those granted to the usufructuary-, but we further maintain that although the Diputación Provincial, in the present case, reserved in the chapel all of its rights, and particularly the rights of ownership, possession and usufruct, its own powers and those emanating therefrom, such full reservation of its rights cannot be held to include the right to use the chapel for any purpose at its election, because it» clearly stated that it was not its intention to devote it to any use or uses other than Divine worship.
This is supported by the rules of construction, which require that the words of any act or contract must be understood in such a sense as to produce some result, and where the words appear to be contradictory to the evident intention of the parties, the intention will prevail. If the Diputación Provincial reserved the right to use the chapel for purposes other than Divine worship, the words, that it was not its intention to do so, mean nothing and, therefore, would produce no result *466whatever. If there is any incompatibility between the full reservation of its rights in the chapel by the Diputación Provincial and the servitude of use herein involved, such incompatibility must be harmonized in a sense faVorable to the intention of the Diputación Provincial that the chapel should be consecrated to public worship, and that it should not be dedicated to any other use. ■
Furthermore, the very acts of the Diputación Provincial itself, in regard to the chapel in controversy, if there could be any doubt as to its intention expressed in the resolutions, upon the construction of which depends the decision of the present judicial controversy, support the contention of the plaintiff. The construction of the chapel was such, that it could be used only for the purpose of Divine worship; the Fathers of the Order of Jesus contributed with their own means for the construction of the chapel; the Diputación Provincial excluded it from the contract of lease when it leased the adjacent building to the Compañía de los Ferrocarriles de Puerto Eico; and finally, that chapel has never been used for any purpose other than for Catholic worship.
For the reasons above set forth, we are of the opinion that the Eoman Catholic Apostolic Church in Porto Eico, and in its representation the plaintiff must be acknowledged to have the right to the perpetual use of the chapel in Santuree, for the purposes of holding Catholic worship therein, and the complaint should be sustained, with the costs against the defendant.